Citation Nr: 0032459	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  95-08 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease, claimed as secondary to cigarette smoking.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
September 1954.  

This matter comes to the Board of Veterans Appeals (Board) 
from an August 1994 rating decision of the Regional Office 
(RO) that denied the veteran's claim for service connection 
for a lung disability.  This case was previously before the 
Board in January 2000, at which time it was remanded for due 
process reasons.  The case is again before the Board for 
appellate consideration.

The Board points out that in its January 2000 decision, it 
denied the veteran's claim for service connection for tinea 
pedis of the feet on the basis that the claim was not well 
grounded.  Since that determination, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Since the duty 
to assist is not contingent on a well-grounded claim, and in 
light of the fact that the Board's decision concerning the 
issue of service connection for tinea pedis of the feet was 
issued in January 2000, the veteran and his representative 
are hereby advised that this claim may be readjudicated, upon 
the veteran's request, in accordance with the Veterans Claims 
Assistance Act of 2000.  Therefore, this matter is referred 
to the RO for appropriate action.


REMAND

The veteran asserts that service connection should be 
established for chronic obstructive pulmonary disease 
secondary to cigarette smoking.  He alleges that he started 
to smoke while in service.  The Board observes that he is 
competent to testify as to when he began to smoke.  

A review of the record discloses that no service medical 
records are available.  The National Personnel Records Center 
has advised the VA that the veteran's records were lost in a 
fire at a records center.  The Board acknowledges that the 
RO, in March 1994, asked the veteran for additional 
information to obtain his service medical records.  The 
veteran subsequently indicated that he had been treated for 
his lungs at a VA medical center.  He did not list any 
treatment in service.  Accordingly, the National Personnel 
Records Center responded that since the veteran did not 
allege any specific treatment in service, it could not assist 
him.  In June 1994, the RO again asked the veteran to provide 
information concerning the units to which he was assigned in 
service and what injuries or disabilities he was treated for.  
Thereafter, the veteran indicated that he was treated for his 
lungs at a VA medical center in 1990.  The National Personnel 
Records Center subsequently reported that the veteran's 
allegations concerned periods after his service, and it only 
had records covering his period of active duty.  

The Board notes that no attempt has been made to obtain the 
veteran's morning reports of SGO records.  In addition, while 
the RO did procure the veteran's medical records from the 
Tucson VA Medical Center, the veteran has alleged treatment 
since 1990 at that facility, and it is not clear whether 
records from that period of time have ever been requested.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  On 
remand, the RO should ensure adherence to the new statutory 
provisions.

Accordingly, this case is REMANDED for the following:

1. The RO should contact the National 
Personnel Records Center and obtain any 
morning reports or SGO records that might 
be available.  

2. The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for lung problems 
following his discharge from service.  
After securing the necessary release, the 
RO should obtain these records.  
Regardless of the response received from 
the veteran, the RO should request all 
records from the Tucson VA Medical Center 
from 1990.  

3. The veteran should be afforded a VA 
pulmonary examination to determine the 
nature and etiology of any current lung 
disability.  The examiner is requested to 
furnish an opinion concerning whether it 
is at least as likely as not that the 
veteran had nicotine dependence in 
service, if so, whether it had its onset 
in service and, if so, whether the 
current lung disorder is related to such 
nicotine dependence.  The rationale for 
any opinion expressed should be set 
forth.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.

4. The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


